DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are canceled.
Claims 31-53 are pending.

Allowable Subject Matter
Claims 31-53 are allowed. Independent claims 31, 35, 39 and 51 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 31, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector comprising: a mating interface adapted to mate with a second connector pressed toward the connector in a mating direction, the mating interface comprising a plurality of mating contacts; and a latching member positioned to engage a complementary latching member of the second connector, wherein the latching member is positioned with respect to the plurality of mating contacts such that the second connector is positioned with respect to the plurality of mating contacts by the latching member, wherein the connector is constructed and arranged to bias the second connector away from the first connector with a force of at least 1ON when the second connector is inserted into the first connector to a position of maximum insertion, such that the second connector is biased into a second position with respect to the first connector based on the latching member, as recited in claim 31, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 35, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector comprising: a mating interface adapted to mate with a second connector pressed toward the connector in a mating direction, the mating interface comprising a first plurality of mating contacts and configured to provide a position of maximum insertion of the second connector when mated with the first connector; a latching member positioned to engage a complementary latching member of the second connector, wherein: the latching member is positioned with respect to the first plurality of mating contacts such that the second connector is positioned with respect to the plurality of mating contacts by the latching member, and the connector is constructed and arranged to urge the second connector into a second position established by engagement of the latching member and the complementary latching member, the second position offset from the position of maximum insertion so as to establish a separation of the connector and the second connector and a stub length at the mating interface of the first plurality of mating contacts and a second plurality of mating contacts of the second connector less than 2mm, as recited in claim 35, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 39, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an interconnection system, comprising: a first connector and a second connector configured to be mated to the first connector, wherein: the first and second connectors comprise a first and second plurality of contacts respectively and are configured with a travel distance, the first connector and the second connector are constructed and arranged to bias the second connector away from the first connector, when the second connector is mated to the first connector such that the first and second plurality of contacts overlap to provide a stub length shorter than the travel distance, as recited in claim 39, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 51, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of operating an interconnection system comprising a first connector and a second connector, wherein the first and second connectors comprise respective mating contacts, the method comprising: positioning the first and second connectors with the mating contacts of the first and second connectors engaged, moving the second connector toward the first connector in a mating direction, so as to store spring energy in the interconnection system and wipe the mating contacts from the second connector with respect to the mating contacts of first connector for a travel distance, releasing the second connector such that the stored spring energy moves the second connector moves away from the first connector along the mating arresting movement of the second connector away from the first connector by engaging independent latching features of the first connector and the second connector such that the mating contacts of the first connector are positioned relative to the mating contacts of the second connector based on the position of the latching features of the first connector and the second connector, such stub lengths of the mating contacts of the first and second connectors are less than the travel distance, as recited in claim 51, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831